Cite as 2015 Ark. 308

                 SUPREME COURT OF ARKANSAS
                                        No.   CV-15-556

BRANDON MORIN                                       Opinion Delivered   July 23, 2015
                                APPELLANT
                                                    APPEAL FROM THE UNION
V.                                                  COUNTY CIRCUIT COURT
                                                    [NO. JV-2014-107]

ARKANSAS DEPARTMENT OF                              HONORABLE EDWIN KEATON,
HUMAN SERVICES                                      JUDGE
                    APPELLEE
                                                    MOTION GRANTED.


                                         PER CURIAM


       Appellant, Brandon Morin, by and through his attorney, Thomas A. Potter, has filed

a motion for rule on clerk. The circuit court entered an order on March 19, 2015,

terminating Morin’s parental rights to his three minor children. Morin filed a notice of appeal

on March 26, 2015.

       Pursuant to Arkansas Supreme Court Rule 6-9(d) (2014), in dependency-neglect cases,

the record shall be filed with the Clerk of the Supreme Court within seventy days of the filing

of the notice of appeal. Here, Attorney Potter tendered the record on June 24, 2015, twenty

days after it was due.

       When an attorney candidly admits fault for failing to perfect an appeal, we will grant

the motion for rule on clerk, and a copy of the opinion will be forwarded to the Committee

on Professional Conduct. See McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004).

Attorney Potter states in the motion that he accepts full responsibility for failing to ensure that

the correct date was calculated for the record due date and for failing to timely lodge the
                                  Cite as 2015 Ark. 308

record with the court. Accordingly, we grant the motion and forward a copy of this opinion

to the Committee.

      Motion granted.




                                            2